Stockton, J.
A promissory note, made payable to bearer, is negotiable, and transferable by delivery only, and needs no indorsement; any person bearing or presenting the note, becoming in that case, the party to whom the maker of the note promises to pay it. The holder is presumed to be the owner, for consideration. So, the note in this suit, being payable to L. J. Royster or bearer, the plaintiff, as the holder, is presumed to be the owner. Creighton v. Gordon, Morris, 41; Hotchkiss v. Thompson, Ib. 156; Shelton v. Sherfey, 3 G. Greene, 108; Wilbur v. Turner, 5 Pick. 526; Dole v. Weeks, 4 Mass. 451. The notice to defendant in this case, was sufficient. The maker of a promissory note, payable to another or bearer, must be presumed to know that the property in the note passes by delivery, and he must reckon on the possibility, at least, of payment being demanded by some one, not the original payee. The notice informs defendant of all that the law deems requisite, in order to put him upon his defence. It was not necessary that it should describe the note sued on, as made payable to Royster or bearer, and duly transferred and delivered to plaintiff.
The question as to the right of the party to appeal from the order quashing the notice, and continuing the cause, was decided by this court, in the case of Worster, Templin, &c. v. Oliver, Ante, 345. We think there can be no doubt of the right of the plaintiff to appeal.
Judgment reversed.